Case 19-61608-grs          Doc 452       Filed 04/20/20 Entered 04/20/20 15:15:56                        Desc Main
                                         Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


  In Re:                                                     )                 Case No. 19-61608
                                                             )
  Americore Holdings, LLC, et al.1                           )                 Jointly administered
                                                             )
                             Debtors.                        )                 Chapter 11
                                                             )

   RESPONSE AND OBJECTION OF CAROL L. FOX, CHAPTER 11 TRUSTEE, TO
    THE MOTION BY ALLIED BENEFIT SYSTEMS, INC. TO COMPEL DEBTOR
      TO ASSUME OR REJECT ADMINISTRATIVE SERVICES AGREEMENT

           COMES NOW, Americore Holdings, LLC, and its affiliated debtors (collectively,

  the “Debtors”) by and through Carol L. Fox, as Chapter 11 Trustee (“Ms. Fox” or “Trustee”),

  and files this Objection (the “Objection”) to the Motion filed by Allied Benefit Systems, Inc.

  to Compel the Debtor to Assume or Reject an Administrative Services Agreement (the

  “Motion to Compel”) [ECF No. 403] and states as follows in support:

                                               JURISDICTION

           1.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

  1334. Venue is proper in this district for this Motion pursuant to 28 U.S.C. §§ 1408 and

  1409.

                                      RELEVANT BACKGROUND

           2.       On December 31, 2019 each of the Debtors filed a voluntary petition with

  this Court under chapter 11 of the Bankruptcy Code.



  1
    The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers
  in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
  Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC
  (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County
  Medical Center, LLC(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St.
  Alexius Hospital Corporation #1 (2766).
Case 19-61608-grs         Doc 452    Filed 04/20/20 Entered 04/20/20 15:15:56          Desc Main
                                     Document     Page 2 of 3



          3.         On February 20, 2020 the Court entered an agreed order for the appointment

  of a Chapter 11 Trustee and directing the United States Trustee (“UST”) to immediately

  appoint a Chapter 11 Trustee in the Debtors’ jointly administered cases. [ECF No. 258].

          4.         On February 21, 2020 the UST filed its Notice of Appointment of Ms. Fox as

  Chapter 11 Trustee [ECF No. 260], and on February 24, 2020 Ms. Fox filed her Notice of

  Acceptance of the appointment as Trustee [ECF No. 269].

          5.         On March 24, 2020, Allied Benefit Systems, Inc. (“Allied”) filed its Motion

  to Compel [ECF No. 403]. The Motion to Compel relates to an Administrative Services

  Agreement by and between Allied and one of the jointly administered debtors, St. Alexius

  Hospital Corporation #1 dated April 1, 2019 (the “Agreement”).

                                           OBJECTION

          6.         In the Motion to Compel, Allied suggests that the Debtor (St. Alexius

  Hospital Corporation #1) became delinquent in February of 2020 and has remained

  delinquent since the appointment of the Trustee. The Trustee disputes this allegation.

          7.         Since the date the Debtors commenced their Chapter 11 cases (the “Petition

  Date”), the Debtors have paid Allied at least $1,094,940.07. Meanwhile, post-petition

  invoices from Allied total $924,500.16. Unknown to the Trustee until this past week, Allied

  applied $396,709.41 of the amounts paid by the Debtors after the Petition Date to pre-petition

  invoices which has created the post-petition deficit.

          8.         The Trustee’s counsel and Allied are working together to reconcile the

  payments in advance of the hearing. The Trustee understands that the estate has an

  obligation to remain current on its post-petition obligations to Allied and plans to make all

  required post-petition payments to Allied.

                                                  2
  4834-6226-1946.1
Case 19-61608-grs         Doc 452    Filed 04/20/20 Entered 04/20/20 15:15:56           Desc Main
                                     Document     Page 3 of 3



          9.         While the estate has an obligation to make post-petition payments to Allied,

  there is no basis to compel the Debtor to assume or reject the Agreement prior to such time

  as a sale of the Debtors’ assets takes place.

          10.        Consequently, the Trustee objects to the relief sought in the Motion to

  Compel.

          WHEREFORE, Carol L. Fox, as Chapter 11 Trustee of the Debtors respectfully

  requests that this Court enter an order denying the Motion to Compel and granting such

  other and further relief as is just and proper.

          RESPECTFULLY SUBMITTED this 20th day of April 2020.

                                                    /s/ Tiffany Payne Geyer
                                                    Tiffany Payne Geyer (admitted Pro Hac Vice)
                                                    Fla. Bar. No. 421448
                                                    Baker & Hostetler LLP
                                                    200 South Orange Ave., Suite 2300
                                                    Orlando, FL 32801
                                                    Tel. 407-649-4000
                                                    Fax: 407-841-0168
                                                    tpaynegeyer@bakerlaw.com
                                                    Counsel to Carol L. Fox,
                                                    Chapter 11 Trustee




                                   CERTIFICATE OF SERVICE

         It is hereby certified that on April 20, 2020 a true and correct copy of the foregoing
  was served electronically through the Court’s ECF system upon all Filing Users accepting
  Notice of Electronic Filing.

                                                        /s/ Tiffany Payne Geyer
                                                        Tiffany Payne Geyer




                                                    3
  4834-6226-1946.1
